Case: 1:17-md-02804-DAP Doc #: 1481 Filed: 03/28/19 1 of 3. PageID #: 42802




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í85)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,334 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                 Mar 28, 2019
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1481 Filed: 03/28/19 2 of 3. PageID #: 42803




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                 MDL No. 2804



                  SCHEDULE CTOí85 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


ARIZONA

   AZ        3       19í08070      Navajo, County of v. Purdue Pharma LP et al

INDIANA SOUTHERN

                                   TOWN OF DANVILLE, INDIANA v.
  INS        1       19í00957      AMERISOURCEBERGEN DRUG CORPORATION et
                                   al

KENTUCKY EASTERN

  KYE        7       19í00026      City of Whitesburg v. Purdue Pharma L.P. et al

NEW MEXICO

                                   Board of County Commissioners of the County of
  NM         2       19í00208      Otero, New Mexico v. AmerisourceBergen Drug
                                   Corporation et al

NEW YORK WESTERN

  NYW        6       19í06186      City of Geneva, New York v. Purdue Pharma, L.P. et al

OKLAHOMA NORTHERN

                                   County Commission of Washington County, Oklahoma,
  OKN        4       19í00130      The v. Purdue Pharma, L.P. et al
                                   County Commission of Okmulgee County, Oklahoma,
  OKN        4       19í00131      The v. Purdue Pharma, L.P. et al
                                   County Commission of Rogers County, Oklahoma, The
  OKN        4       19í00132      v. Purdue Pharma, L.P. et al
                                   County Commission of Nowata County, Oklahoma, The
  OKN        4       19í00133      v. Purdue Pharma, L.P. et al
                                   County Commission of Creek County, Oklahoma, The
  OKN        4       19í00134      v. Purdue Pharma, L.P. et al
                                   County Commissioner of Mayes County, Oklahoma,
  OKN        4       19í00136      The v. Purdue Pharma, L.P. et al
Case: 1:17-md-02804-DAP Doc #: 1481 Filed: 03/28/19 3 of 3. PageID #: 42804


PENNSYLVANIA EASTERN

                                   CHESTER COUNTY, PENNSYLVANIA v. PURDUE
  PAE        2       19í01018      PHARMA L.P. et al

TENNESSEE WESTERN

  TNW        2       19í02159      City of Memphis v. Purdue Pharma, L.P. et al

WASHINGTON WESTERN

 WAW         2       19í00368      Snohomish County v. Purdue Pharma LP et al Opposed 3/27/19
 WAW         3       19í05173      City of Lakewood v. Purdue Pharma LP et al
